REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an angle adjusting mechanism for a fitness bike, comprising a first bracket and a second bracket hinged to each other, wherein the second bracket is provided with two arc-shaped position-limiting slots, and a set of position-limiting holes is arranged in each of the position-limiting slots, a diameter 5of the position-limiting holes is larger than a slot diameter of each of the position-limiting slots, a bolt passes through the first bracket and the position-limiting slots of the second bracket and is movable laterally along the first bracket and the position-limiting slots of the second bracket, an end portion of the bolt is provided with an adjusting segment and a position-limiting segment, a diameter of the adjusting segment is smaller than a diameter of the position-limiting segment, 10the adjusting segment and the position-limiting slots are engaged to adjust an angle of the second bracket relative to the first bracket, the position-limiting segment and the position-limiting holes are engaged to fix the first bracket and the second bracket after adjustment of the angles.  

Claims 2-12 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784